 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


         CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                         50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                             NEWARK, NJ 07101
                                                                               973-645-5903

                                           June 3, 2021

Ishmil Nelson
Inmate #71641-050
FCI Fort Dix
Joint Base MDL, NJ 08640
Pro Se Defendant

Thomas S. Kearney, Esq.
Assistant United States Attorney
United States Attorney District of New Jersey
970 Broad Street, Suite 700
Newark, NJ 07102
Counsel for the United States of America

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     United States v. Ishmil Nelson
               Criminal Action No. 18-300 (SDW)

Litigants:

       Before this Court is pro se Defendant Ishmil Nelson’s (“Defendant”) Motion for
Compassionate Release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i). (D.E. 28.) This
Court having considered the parties’ submissions, and for the reasons discussed below, denies
Defendant’s motion.

DISCUSSION
                                                  A.
        Although a district court generally has limited authority to modify a federally-imposed
sentence once it commences, see United States v. Epstein, Crim. No. 14-287, 2020 WL 1808616,
at *2 (D.N.J. Apr. 9, 2020); Dillon v. United States, 560 U.S. 817, 825 (2010), the recently-enacted
First Step Act (“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts to grant
compassionate release where there exist “extraordinary and compelling reasons” to reduce a
sentence. The statute provides, in relevant part, that:
       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—
         (i) extraordinary and compelling reasons warrant such a reduction . . . and that
         such a reduction is consistent with applicable policy statements issued by the
         Sentencing Commission . . . .

18 U.S.C. § 3582(c). As such, under the FSA, “a defendant seeking a reduction in [their] term of
imprisonment bears the burden of establishing both that [they have] satisfied (1) the procedural
prerequisites for judicial review, and (2) that compelling and extraordinary reasons exist to justify
compassionate release.” Epstein, 2020 WL 1808616, at *2. At this second step, a court may
reduce an inmate’s sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) “if the court finds that (1)
extraordinary and compelling reasons warrant a reduction, (2) the reduction would be consistent
with applicable policy statements issued by the Sentencing Commission, 1 and (3) the applicable
sentencing factors under § 3553(a) warrant a reduction.” United States v. Sparrow, Crim. No. 18-
653, 2020 WL 4364328, at *2 (D.N.J. July 30, 2020) (citation omitted).
                                                          B.
        On April 25, 2019, Defendant pled guilty to possession of a firearm by a convicted felon
and subsequently was sentenced to 72 months imprisonment and three years of supervised release.
(D.E. 19, 24, 26.) Defendant is currently serving his sentence at Federal Correction Institution
Fort Dix (“FCI Fort Dix”) in New Jersey with an estimated release date of September 21, 2024.
See https://www.bop.gov/inmateloc/ (last visited June 2, 2021).

       Defendant requested compassionate release from the warden at FCI Fort Dix on January
13, 2021. (D.E. 28 at 1, 8.) His request was denied on February 5, 2021. (D.E. 29 at 3.) On
February 22, 2021, Defendant appeared pro se 2 and moved this Court for compassionate release
under the FSA due to: 1) the spread of the COVID-19 virus at FCI Fort Dix; and 2) Defendant’s
asthma, hypertension, obesity, and “kidney problems,” which he contends put him “at high risk of
death or severe illness if he catch[es] the COVID-19 virus.” 3 (D.E. 28.) The Government opposed
on May 24, 2021. (D.E. 29.)

1
  The Sentencing Commission’s relevant policy statement identifies medical conditions that meet the “extraordinary
and compelling” requirement as those where the defendant is (i) suffering from a terminal illness, or (ii) suffering
from a serious physical or medical condition, serious functional or cognitive impairment, or deteriorating physical or
mental health because of the aging process, “that substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.
§ 1B1.13, cmt. n.1(A).
2
 The Office of the Federal Public Defender declined to enter an appearance on behalf of Defendant. (See D.E. 29
Ex. A.)

3
 Defendant also indicates that he seeks release in order to care for his minor son, whose mother died in February
2020. (D.E. 28.) Although the FSA provides for compassionate release on such grounds, relief is only appropriate
where “it can be shown that family members, including minor children, are in dire need of a defendant’s caregiving


                                                           2
                                                           C.
        Defendant, a thirty-one-year-old man, contends that his asthma, hypertension, obesity, and
“kidney problems” make him more vulnerable to becoming seriously ill should he contract
COVID-19. (D.E. 28.) Regardless of Defendant’s medical conditions, however, because he was
offered and refused the COVID-19 vaccine, (see D.E. 29 Ex. B COVID-19 Vaccine Consent
Form), he cannot establish that “compelling and extraordinary reasons” justify his release. See
Epstein, 2020 WL 1808616, at *2. Defendant’s refusal to engage in basic self-care undercuts his
argument that compassionate release is required to protect his health and well-being. See, e.g.,
United States v. Bobby Lanell Hargrove, 2021 WL 2210844, at *4 (W.D.N.C. June 1, 2021)
(finding that defendant’s obesity did not qualify as an extraordinary and compelling reason for
release “because [d]efendant has refused to be vaccinated”); United States v. Lamont Fitzpatrick,
2021 WL 2201683, at *1-2 (D.N.J. May 28, 2021) (holding that defendant failed to meet his burden
to show extraordinary and compelling circumstances necessitating his release where he refused to
be vaccinated); United States of Am. v. Sterline Reneva Rivers, 2021 WL 1946644, at *4-5 (M.D.
Tenn. May 14, 2021) (same) (collecting cases); United States v. Baeza-Vargas, 2021 WL 1250349,
at *2-3 (D. Ariz. Apr. 5, 2021) (noting that courts have consistently ruled “that an inmate’s denial
of a COVID-19 vaccination weighs against a finding of extraordinary and compelling
circumstances”) (citing cases). “To be clear, the Court does not purport to lecture Defendant that
he should or should not take the vaccine; this is a personal choice for Defendant to make as he sees
fit. What the Court is saying, rather, is that when a movant insists that his health and well-being
require that he be (compassionately) released from incarceration to counter the risk of COVID-19,
such insistence rings hollow when the movant is unwilling to counter that risk by resorting to
something far more ordinary – taking the vaccine – than the extraordinary remedy of
compassionate release he seeks.” Rivers, 2021 WL 1946644. at *5. 4

       Even if this Court were to find that Defendant’s health conditions constituted an
extraordinary and compelling reason for release, it would still deny his motion because the
applicable sentencing factors under 18 U.S.C. § 3553(a) weigh against his early release. If released


and other family members are afflicted by incapacitating, life-threatening illnesses.” United States v. Seals, 2020 WL
7624948, at *3 (E.D. Pa. Dec. 22, 2020); see also U.S.S.G. § 1B1.13, cmt. n.1(C). Defendant, however, has provided
no documentation that his son is in dire need of his care. The child’s mother died a year before Defendant filed his
motion, Defendant has provided no information about who has been caring for the child since then, the ability of other
family members to look after him, or any other support for his claim that he should be released in order to be his son’s
caregiver. As a result, Defendant has failed to meet his burden to show “extraordinary and compelling reasons”
regarding his son’s care that would support his compassionate release.

4
  FCI Fort Dix is in the process of vaccinating its staff and inmate population and currently has fully vaccinated 247
staff members and 1484 inmates. See https://www.bop.gov/coronavirus/ (last visited June 2, 2021). There are
currently no confirmed active cases of COVID-19 and only two inmate deaths have been reported at the facility. Id.
Of its total inmate population of 2,848, 1,786 of FCI Fort Dix’s inmates previously tested positive and have recovered
– including Defendant. Id; see also D.E. 29 Ex. B COVID-19 Test Result 2/19/21. Having reviewed the safety
protocols and procedures instituted by the Bureau of Prisons, see Bureau of Prisons, (last visited June 2, 2021),
https://www.bop.gov/coronavirus/, this Court finds that Defendant’s risk of serious illness or death is not substantially
higher simply because he is in custody.


                                                           3
now, Defendant will have served only one-third of his sentence. Defendant pled guilty to
possession of a firearm by a convicted felon and has a history of probation violations which shows
a pattern of disrespect for the law and authority. Early release would not “reflect the seriousness
of the offense,” “promote respect for the law,” “provide just punishment for the offense,” or deter
Defendant or others from similar conduct. See 18 U.S.C. §§ 3553(a)(2)(A). As a result, this Court
cannot grant Defendant the relief he seeks.

CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Compassionate Release is DENIED.
Should a change in circumstances so require, Defendant may renew his motion. An appropriate
order follows.
                                                     ___/s/ Susan D. Wigenton_____
                                                     SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties




                                                4
